Exhibit 10.29

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 28, 2013, is entered into by and among the Lenders signatory hereto,
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, in its
capacity as administrative agent for the Lenders (in such capacity “Agent”),
MONOTYPE IMAGING HOLDINGS INC., a Delaware corporation (“Parent”), and MONOTYPE
IMAGING INC., a Delaware corporation (“Borrower”). Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement
defined below.

RECITALS

A. The Lenders, Agent, Parent and Borrower have previously entered into that
certain Credit Agreement dated as of July 13, 2011 (as amended on July 10, 2012
and as may be further amended, modified and supplemented, or amended and
restated from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans and financial accommodations available to
Borrower.

B. The Lenders, Agent, Parent and Borrower now wish to amend the Credit
Agreement on the terms and conditions set forth herein.

C. Parent and Borrower are entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of the Lender
Group’s rights or remedies as set forth in the Credit Agreement or any other
Loan Document is being waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to the Credit Agreement.

(a) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the chart contained in the definition of “Base Rate Margin” to read in
its entirety as follows:

 

Level

  

Leverage Ratio Calculation

  

Base Rate Margin

I

   If the Leverage Ratio is less 1.5:1.0    0.50 percentage points

II

   If the Leverage Ratio is greater than or equal to 1.5:1.0   
1.00 percentage points

(b) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the chart contained in the definition of “LIBOR Rate Margin” to read
in its entirety as follows:



--------------------------------------------------------------------------------

Level

  

Leverage Ratio Calculation

  

LIBOR Rate Margin

I

   If the Leverage Ratio is less than 1.5:1.0    1.50 percentage points

II

   If the Leverage Ratio is greater than or equal to 1.5:1.0   
2.00 percentage points

(c) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Available Amount” to read in its entirety as
follows:

“Available Amount” means, (a) $5,000,000 from the Closing Date through
December 31, 2011 and (b) after December 31, 2011, the sum, without duplication,
of (i) the sum (determined on a cumulative basis and in no event less than zero)
of 100% of Borrower’s Excess Cash Flow for all fiscal years ending after the
Closing Date, minus (ii) the aggregate amount of Restricted Junior Payments made
after the Closing Date pursuant to Section 6.9(d).

2. Effectiveness of this Amendment. This Amendment shall become effective upon
receipt by Agent of this Amendment and the attached Acknowledgement by
Guarantors, each fully executed by the Loan Parties, Agent and Required Lenders.

3. Representations and Warranties. Each of Parent and Borrower represents and
warrants as follows:

(a) Authority. Each of Parent and Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended or modified hereby) to which
it is a party. The execution, delivery and performance by each of Parent and
Borrower of this Amendment have been duly approved by all necessary corporate
action and no other corporate proceedings are necessary to consummate such
transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
of Parent and Borrower. This Amendment and each Loan Document (as amended or
modified hereby) is the legal, valid and binding obligation of each of Parent
and Borrower, enforceable against each of Parent and Borrower in accordance with
its terms, and is in full force and effect.

(c) Representations and Warranties. Each of the representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) is true, correct and complete in all material respects on and
as of the date hereof as though made on and as of the date hereof and after
giving effect to this Amendment.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of each of Parent and Borrower, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on Parent nor Borrower.

 

- 2 -



--------------------------------------------------------------------------------

(e) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

(f) No Duress. This Amendment has been entered into without force or duress, of
the free will of each of Parent and Borrower. Each of Parent’s and Borrower’s
decision to enter into this Amendment is a fully informed decision and each of
Parent and Borrower is aware of all legal and other ramifications of such
decision.

(g) Counsel. Each of Parent and Borrower has read and understands this
Amendment, has consulted with and been represented by legal counsel in
connection herewith, and has been advised by its counsel of its rights and
obligations hereunder and thereunder.

4. Choice of Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other method of electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to the Lender Group and
Bank Product Providers.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender Group under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

- 3 -



--------------------------------------------------------------------------------

7. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

8. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

9. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Signature pages to follow.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

MONOTYPE IMAGING HOLDINGS INC.,

a Delaware corporation, as Parent

By:   LOGO [g634406xbrl_exb-1st009.jpg] Name: Scott E. Landers Title: CFO, EVP

 

MONOTYPE IMAGING INC.,

a Delaware corporation, as Borrower

By:   LOGO [g634406xbrl_exb-1st009.jpg] Name: Scott E. Landers Title: CFO, EVP

 

 

 

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company

as Agent and as a Lender

By:

  LOGO [g634406xbrl_exb-1st004.jpg] Name: David Sanchez Title: Director

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   LOGO [g634406xbrl_exb-1st005.jpg]

Name: Robert C. Megan

Title: Senior Vice President

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA,

as a Lender

By:

  LOGO [g634406xbrl_exb-1st006.jpg] Name: Jacob Dowden Title: Senior Vice
President

 

 

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:

  LOGO [g634406xbrl_exa-1st007.jpg]

Name: Michael Shuhy

Title: Vice President

 

 

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A.,

as a Lender

By:  

LOGO [g634406xbrl_exb-1st008.jpg]

Name: James P. Minton Title: Vice President

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT BY GUARANTORS

In connection with the foregoing Second Amendment to Credit Agreement (the
“Amendment”), each of the undersigned, being a Guarantor (as defined in the
Credit Agreement referenced in the Amendment) under the Guaranty (as defined in
the Credit Agreement referenced in the Amendment), hereby acknowledges and
agrees to the Amendment and confirms and agrees that its Guaranty is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of the Amendment, each reference in such Guaranty to the Credit Agreement (as
defined in the Amendment), “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended or modified by the Amendment. Although Agent and the
Lenders have informed Guarantors of the matters set forth above, and Guarantors
have acknowledged the same, each Guarantor understands and agrees that neither
the Lender Group nor the Bank Product Providers have any duty under the Credit
Agreement, any Guaranty or any other agreement with any Guarantor to so notify
any Guarantor or to seek such an acknowledgement, and nothing contained herein
is intended to or shall create such a duty as to any transaction hereafter.



--------------------------------------------------------------------------------

MONOTYPE IMAGING HOLDINGS INC.,

a Delaware corporation

By:

  LOGO [g634406xbrl_exb-1st009.jpg]

Name: Scott E. Landers

Title: CFO, EVP

IMAGING HOLDINGS CORP.,

a Delaware corporation

By:

  LOGO [g634406xbrl_exb-1st009.jpg]

Name: Scott E. Landers

Title: CFO, EVP

LINOTYPE CORP.,

a Delaware corporation

By:

  LOGO [g634406xbrl_exb-1st009.jpg]

Name: Scott E. Landers

Title: CFO, EVP

INTERNATIONAL TYPEFACE CORPORATION,

a New York corporation

By:

  LOGO [g634406xbrl_exb-1st009.jpg]

Name: Scott E. Landers

Title: CFO, EVP

 

Signature Page to Second Amendment to Credit Agreement